EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 2, in the first and second occurrences please change “the inflatable tube” to --the at least one inflatable tube--.
Claim 1, line 7, please change “the inflatable tube” to --the at least one inflatable tube--.
Claim 1, line 8, please change “the inflatable tube” to --the at least one inflatable tube--.
Claim 1, line 9, please change “the inflatable tube” to --the at least one inflatable tube--.
Claim 1, line 12, please change “the axial crucial buckling load” to --and axial crucial buckling load--.
Claim 1, lines 12-13, please change “the radial crucial buckling load” to --and radial crucial buckling load--.
Claim 1, line 14, please change “the inflatable tube” to --the at least one inflatable tube--.
Claim 2, lines 2-3, please change “the internal pressure” to --an internal pressure--.

Claim 5, line 5, please change “the average wall thickness” to --an average wall thickness--.
Claim 13, line 3, please change “the region” to --a region--.
Claim 17, line 1, please change “the outer co-axial bore” to --an outer co-axial bore --.
Claim 17, line 2, please change “the locating tube” to --a locating tube--.
Claim 19, line 2, please change “inflatable tubes” to --the at least one inflatable tube--.
Claim 19, line 3, please change “the inflatable tubes” to --the at least one inflatable tube--.
Claim 19, line 2, please change “the helix” to --a helix--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a dilatation device including at least one inflatable tube wound helically around a support, the at least one inflatable tube defines a series of inflatable zones along its length with successive inflatable zones spaced by an intermediate zone more resistive to radial expansion than the inflatable zones, an axial critical buckling load of the inflatable zones is less than a radial critical buckling load of the inflatable zones, in combination with the other claimed elements. The closest prior art includes There is no motivation to modify at single balloon that is helically wound about a support, as disclosed by Hirszowicz et al. (US 2008/0306440A1), Fogarty (US 4,762,130), and Keller et al. (US 2002/0045925A1) to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771